Title: Thomas Jefferson to Wilson Cary Nicholas, 1 April 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello Apr. 1. 19.
          
          Your favor of the 27th is this moment recieved & I now inclose the notes it covered.
          On the subject of mr Brockenbrough the board of Visitors were very anxious to engage him, and certainly no one more so, nor with so much reason as myself. but there were two ingredients in his propositions, against one of which we were unanimous, and the other was disagreed to by a strong majority. the 1st the exclusive right to board all the students we unanimously considered as beyond both law and natural right. the 2d was that of being an Undertaker of part of the works, and superintendant of the rest. some of us, in our confidence in mr Brockenbrough’s character would have dispensed with this, altho’ we did not like it, but most of the board thought it inadmissible. nor could was the article of fuel finding his family in fuel thought to be of the definite character which the University should take on itself. they have therefore (as mr B. was not here himself) authorised me to ask the favor of you to become their negociator. they agree to find him a house after the 1st day of August next, to permit his boarding as many students as he can engage with their own consent, and to enlarge their offer of salary. if you can get him we shall be all conten for 1500.D. a year we shall be all tolerably contented. if you are obliged to go as far as 2000.D. we shall not be contented but will submit to it of necessity.
          Genl Cocke & myself are the Commee of Superintendance and authorised to conclude with mr Br. I shall set out for Bedford on Wednesday the 7th and be back by the 1st of May. if mr B. comes within that time he had better come to Genl Cocke’s who will confirm the bargain you will have made; if after the 1st of May, I shall be at home ready to install him into office. we suppose it may be practicable for him to leave his family where they are for 3. months and attend himself here personally where he will be very much wanting by that time. should he reject our offices offers be so good as to inform Genl Cocke of it by a line as we must immediately look out for another. I salute you with affectionate friendship & respect.
          Th: Jefferson
        